Citation Nr: 1102364	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  10-27 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to December 24, 2002, for 
service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which granted service connection for a hearing loss 
disability and tinnitus, with an effective date of December 24, 
2002.

In September 2004, a hearing was held at the RO before the 
undersigned Veterans Law Judge, who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).  

On a VA form 9 submitted by the Veteran in May 2010, he checked 
the box indicating he desires a hearing at the Board in 
Washington, D.C.  However, the Veteran's representative submitted 
a June 2010 statement in which she said the Veteran did not wish 
to participate in a hearing at this time.  The Board notes that 
the Veteran has already offered testimony on the issue on appeal 
at the September 2004 hearing.  However, the June 2010 statement 
will also be accepted as a withdrawal of any additional hearing 
request, and the Board will proceed with adjudication of the 
Veteran's appeal. 

When the case was initially before the Board in January 2005, the 
issue was stated as entitlement to an effective date prior to 
December 24, 2002, for a grant of service connection for a 
bilateral hearing loss.  The representative asserted that the 
issue was more appropriately set forth as including tinnitus, but 
the Board noted that the April 2003 notice of disagreement only 
discussed a previous claim for a hearing loss and that there was 
nothing on the substantive appeal form, other than a request for 
a hearing.  

In January 2005, the Board remanded the case so the RO could 
consider the claim of clear and unmistakable error (CUE) and 
properly develop that aspect of the claim.  

The case was returned to the Board in July 2006.  At that time, 
the Board determined that a VA Form 646, Statement of Accredited 
Representative in Appealed Case, on which the representative set 
forth the issue as entitlement to an earlier effective date for 
both the hearing loss and tinnitus, would serve as a notice of 
disagreement for the issue of an earlier effective date for 
tinnitus.  Thus, it was included in the July 2006 decision.  This 
decision denied entitlement to an earlier effective for both 
hearing loss and tinnitus.  

The Veteran appealed the July 2006 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
September 2008 memorandum decision, the Court upheld the denial 
of the earlier effective date for hearing loss.  However, the 
Court also determined that the claim for an earlier effective 
date for service connection for tinnitus had not properly been 
before the Board.  The denial of that claim was vacated and 
remanded so that the Veteran could be issued a statement of the 
case.  The Board remanded this issue in March 2010 and requested 
that the Veteran be issued a statement of the case.  This was 
accomplished in May 2010, and as the Veteran submitted a timely 
substantive appeal later the same month, this matter has now been 
returned to the Board for further consideration.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the Veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  In February 1988, the RO denied service connection for a 
right ear injury and bilateral hearing loss.  The veteran did not 
file a timely appeal.

3.  The evidence at the time of the February 1988 RO decision did 
not include any competent medical opinion linking tinnitus to 
service.

4. The earliest competent medical evidence connecting the 
Veteran's tinnitus to his active military service is dated 
December 24, 2002, the same date that the Veteran submitted and 
the RO received his request to reopen his claim for service 
connection for tinnitus.


CONCLUSIONS OF LAW

1.  The February 1988 RO decision is final.  It does not contain 
CUE.  Evidence received since the RO's 1988 decision is new and 
material and the Veteran's claim of entitlement to service 
connection was properly reopened by the RO.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2010).

2.  The criteria for an effective date earlier than December 24, 
2002, for service connection for tinnitus have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (herein "VCAA") became 
law on November 9, 2000. Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. Implementing regulations 
were published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, at 
483.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

In the present appeal, in January 2003, the Veteran was provided 
with notice of what type of information and evidence was needed 
to substantiate his claim for service connection, and shortly 
thereafter, in January 2003, the claim for service connection was 
granted.  However he was not provided with notice of the type of 
evidence necessary to establish a disability rating or effective 
date for the disabilities on appeal.  Despite the inadequate 
notice provided to the Veteran on these latter two elements, the 
Board finds no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

In this case, the Veteran was not prejudiced because he had 
actual knowledge of his rights to file for an earlier effective 
date and did so.  The February 2004 statement of the case for the 
earlier effective date for hearing loss advised the Veteran of 
the effective regulations, including those applicable to reopened 
claims [38 C.F.R. § 3.400(q), (r)] and claims involving error in 
prior decisions [38 C.F.R. § 3.400(k)].  These same regulations 
apply to the current appeal.  Pursuant to the remand of the 
Board, the RO considered the claim of CUE and provided the 
applicable regulation [38 C.F.R. § 3.105(a)] in a January 2006 
supplemental statement of the case.  In March 2006, the RO sent 
the Veteran a letter notifying him of Dingess/Hartman and his 
right to appeal the initial rating and effective date of an 
award.  Later that month, the Veteran responded that he had no 
further evidence to submit.  The Veteran was again provided with 
applicable regulations in the May 2010 statement of the case.  

While the statement of the case, supplemental statements of the 
case, and other correspondence were post decisional documents, 
they did give the Veteran several opportunities to respond before 
the RO last re-adjudicated his claim.  Any deficits in the 
original notice were cured long before the case came to the Board 
and are no more than non-prejudicial error.  The Veteran was 
afforded "a meaningful opportunity to participate effectively in 
the processing of his claim by VA" and thus VA "essentially cured 
the error in the timing of notice."  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128, 129 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006) (due process concerns with respect to 
VCAA notice must be pled with specificity).  Significantly, the 
evidence does not show, nor does the Veteran contend, that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.  That is, there has been no 
plausible showing of how the essential fairness of the 
adjudication was affected.  See Mayfield, at 123.

VA has made reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate his claim for benefits.  This 
includes private and government records which the Veteran 
adequately identified and authorized VA to obtain.  All relevant 
Federal records have been obtained.  The service treatment 
records are in the claims folder.  VA records have been obtained.  
The Veteran offered testimony on this issue at the September 2004 
hearing.  There is no evidence of earlier informal claims.  38 
C.F.R. §§ 3.155, 3.157 (2010).  There is no reasonable 
possibility that further assistance would aid in substantiating 
the claim. See Wensch v. Principi, 15 Vet. App. 362 (2001) 
[citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) for the 
holding that VCAA does not apply where there is extensive factual 
development, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility that 
further assistance would aid in substantiating claim].

Further, the Veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  Notably, neither the Veteran nor the representative 
has asserted that the case requires further development or action 
under VCAA or its implementing regulations.  Finally, the Board 
notes that claims for CUE are considered based on the evidence of 
record at the time of the original decision. 

Thus, the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, regulations 
and VA procedural guidance.  See also 38 C.F.R. § 3.103 (2010).  
Therefore, it would not abridge the Veteran's rights under VCAA 
and implementing regulations for the Board to proceed to review 
the appeal.

Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Discussion

Initially, the Board notes that the Veteran's claim for an 
earlier effective date for service connection for tinnitus has 
been developed under two different scenarios.  The July 2006 
Board decision apparently construed a February 1988 denial of 
service connection for a right ear injury to have included 
tinnitus, and viewed the current appeal as a reopened claim.  The 
Veteran's representative has not objected to this view, and has 
submitted appropriate argument along this line. 

However, the May 2010 statement of the case noted that the 
February 1988 rating decision did not explicitly include a denial 
of tinnitus.  Therefore, the current appeal was treated as a 
request for an earlier effective date in an initial grant of 
service connection for an original claim.  The Veteran's 
representative had an opportunity to respond to this view of the 
claim, but her responses continued to treat the matter as a 
reopened claim.  

The Board notes that the Court did not comment as to which 
approach is correct in the September 2008 decision.  Therefore, 
the Board will consider the Veteran's claim under both scenarios.  
As will be demonstrated, the outcome is the same under either 
approach.  

Under the reopened claim scenario, in February 1988, the RO 
denied service connection for a right ear injury and a bilateral 
hearing loss.  The Veteran did not bring a timely appeal.  
Decisions of the RO which are not appealed are final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim will 
be reopened and the former disposition reviewed.  38 U.S.C.A. § 
5108 (West 2002).

For claims to reopen filed after August 29, 2001, such as this 
claim, a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2010).

The evidence at the time of the 1988 RO decision consisted of 
service treatment records and the report of a November 1987 VA 
examination.  The November 1987 examination noted the Veteran's 
complaints of tinnitus, but found that tinnitus was most likely 
secondary to Motrin and aspirin usage and exacerbated by 
hypertension.  There was no competent medical evidence connecting 
the tinnitus to service.  A December 24, 2002 audiometric 
examination report provided this new and material link and 
allowed the RO to grant service connection.

The Veteran asserts that the evidence of record in 1988 was 
sufficient to support his claim and that it was CUE for the RO to 
not grant service connection for tinnitus.

CUE is a very specific and rare kind of "error." It is the kind 
of error, of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus even where the premise of 
error is accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, ipso 
facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) "[e]ither 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement as 
to how the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a determination that 
there was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

The Board has considered the Veteran's September 2004 hearing 
testimony. The evidence brought out at the hearing was not 
available to the RO in 1988.  This new evidence does not show 
that the RO erred in 1988, when it decided the claim on the 
evidence of record at that time. Also, at the hearing, the 
Veteran and his representative challenged the way the evidence 
was developed and weighed in 1988.  This is no more than a simple 
disagreement as to how the facts were weighed or evaluated and 
does not constitute CUE.  Damrel, at 245.

Reviewing the evidence of record at the time of the 1988 RO 
decision, the service treatment records show that, on examination 
for separation from service, in 1945, the Veteran reported 
sustaining a right ear injury, in April 1945, due to the 
accidental discharge of a rifle too close to his head.  The 
Veteran claimed a permanent disability.  However, doctor 
indicated that there was no disability. Thus, the service 
treatment records do not show tinnitus and they would not, by 
themselves support a finding of service connection.

There is no competent medical evidence of tinnitus until many 
years after discharge from service.  

There is no competent medically documented evidence of a 
continuity of tinnitus symptomatology following service.  The 
Veteran did not explicitly refer to any tinnitus symptoms in his 
contentions.

Many years passed between service and the time that tinnitus was 
diagnosed by competent medical personnel in 1987.  Evidence of a 
prolonged period without medical complaint and the amount of time 
that elapsed since military service can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

The earliest competent medical evidence of tinnitus of record is 
the report of the November 1987 VA examination.  As noted, the 
doctor expressed the opinion that tinnitus was most likely 
secondary to Motrin and aspirin usage and was exacerbated by his 
hypertension.

While the examiner in 1987 might have construed his findings and 
the Veteran's statements in such a way as to link the current 
tinnitus to service, he did not do so.  VA adjudicators cannot 
make their own medical determinations but must base their 
decisions on medical evidence.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In 1988, there was no competent medical 
evidence connecting the Veteran's tinnitus to any incident of 
service.  In fact, the only opinion on the matter found that it 
was not related to service but to the Veteran's medications.  
Because service connection requires competent evidence to connect 
a current disability to disease or injury during service, and 
there was no such evidence in 1988, the claim could not be 
allowed.  Further, the normal findings on the separation 
examination and the passage of many years without competent 
medical documentation of tinnitus provided evidence against the 
claim.  In 1988, the preponderance of evidence was against the 
claim, so it had to be denied.  There was no CUE in the RO's 1988 
denial of the service connection claim.

At this juncture, the Board notes the Veteran's contentions that 
his lay statements alone were sufficient to establish continuity 
of symptomatology, and therefore provide a basis for an 
allowance.  However, as the Court noted in the September 2008 
memorandum decision when this argument was made in the context of 
the claim for an earlier effective date for service connection 
for hearing loss, while the February 1988 RO decision did not 
expressly discuss the lay evidence, it did discuss both the 
August 1987 service connection claim and the November 1987 VA 
medical examination.  It was therefore clear that the lay 
evidence was before the RO, despite their failure to discuss it 
explicitly.  See Natali v. Principi, 375 F.3d 1375, 1380 (Fed. 
Cir. 2004) (noting that, prior to enactment of the Veterans' 
Benefits Amendments of 1989, Pub. L. No. 101-237, 103 Stat. 2062 
(1989), ROs were not required to set forth in detail the factual 
bases for their decisions); Gonzales v. West, 218 F.3d 1378, 1381 
(Fed. Cir. 2000) ("Absent specific evidence indicating 
otherwise, all evidence contained in the record at the time of 
the RO's determination of service connection must be presumed to 
have been reviewed....and no further proof is needed.").  It must 
again be presumed that the RO properly applied the law to the 
evidence of record, including the lay evidence.  The Veteran's 
bare assumption that the RO did not correctly apply the law to 
the evidence, standing alone, cannot rebut that presumption, and 
is no more than a disagreement as to how the facts were weighed 
or evaluated.  

The earliest competent medical evidence connecting the Veteran's 
tinnitus to service is the report dated December 24, 2002.  It 
contains an opinion that the tinnitus is more than likely the 
result of noise exposure during service.  The report was 
submitted and received by the RO on the same day.

The effective date of an award based on a claim to reopen after 
final adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefore. 38 U.S.C.A. § 5110(a) (West 2002).  The 
regulations provide that the effective date of a claim reopened 
after being previously denied will be the date that the claim is 
received.  38 C.F.R. § 3.400(q), (r) (2010).  Thus, it was 
consistent with the applicable laws and regulations for the RO to 
grant service connection effective the date the claim to reopen 
was received, December 24, 2005.  There was no basis of an 
earlier effective date and there was no CUE in not granting an 
earlier effective date.

The same result is reached under the second scenario.  A review 
of the record indicates that the December 24, 2002 claim is the 
first occasion on which the Veteran expressly sought service 
connection for tinnitus.  

The effective date for direct service connection is the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after separation 
from service; otherwise, it will be the date of receipt of claim, 
or date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2010).  

In this case, tinnitus is not mentioned in the original September 
1987 claim and, setting aside what was discussed in the first 
scenario, the record does not contain any communications dated 
prior to December 24, 2002 that can be construed as a claim for 
service connection.  This claim was not received within one year 
of the Veteran's discharge from service.  Therefore, the only 
proper effective date that can be assigned is the December 24, 
2002 date currently in effect.  The Veteran's appeal fails under 
either scenario.  


ORDER

Entitlement to an effective date prior to December 24, 2002, for 
service connection for tinnitus is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


